     Case 2:19-cv-12948-WBV-KWR Document 133 Filed 02/23/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

LOUISIANA NEWPACK SHRIMP, INC.                       CIVIL ACTION

VERSUS                                               NO. 19-12948-WBV-KWR

OCEAN FEAST OF CHINA, LTD, ET AL.                    SECTION: D (4)

                                 Consolidated with

LONGHAI DESHENG SEAFOOD                              CIVIL ACTION
STUFF CO. LTD

VERSUS                                               NO. 20-782-WBV-KWR

LOUISIANA NEWPACK                                    SECTION: D (4)
SHRIMP, INC., ET AL.
                              ORDER AND REASONS
        Before the Court is Oceana Seafood Products, LLC’s Motion to Dismiss for

Improper Venue, or Alternatively, Motion to Transfer.1 Louisiana Newpack Shrimp,

Inc. (“Louisiana Newpack”) opposes the Motion,2 and movant has filed a Reply.3 After

careful consideration of the parties’ memoranda and the applicable law, the Motion

is DENIED.

        I.      FACTS AND PROCEDURAL HISTORY

        The factual and procedural history of this consolidated matter (hereafter, the

“Louisiana litigation”), is set forth in great detail in the Court’s February 11, 2021

Order and Reasons and, for the sake of brevity, will not be repeated here.4 Pertinent

to the instant Motion to Dismiss, Louisiana Newpack initiated the Louisiana



1 R. Doc. 65.
2 R. Doc. 71.
3 R. Doc. 74.
4 See, R. Doc. 132.
     Case 2:19-cv-12948-WBV-KWR Document 133 Filed 02/23/21 Page 2 of 9




litigation by filing its state court Petition for Declaratory Judgment, Suit on Open

Account and Damages on or about September 26, 2019 against Ocean Feast of China,

Ltd. (“Ocean Feast”), Indigo Seafood Partners, Inc. (“Indigo”), Arthur Zeng (“Zeng”)

and Jeffrey Martinez-Malo (“Martinez-Malo”), which was removed to this Court on

October 3, 2019. 5      On March 26, 2020, Louisiana Newpack filed an Amended

Complaint, adding Oceana Seafood Products, LLC (“Oceana Seafood”) as a

defendant.6

       On June 19, 2020, Oceana Seafood filed the instant Motion to Dismiss, seeking

to dismiss Louisiana Newpack’s claims against it or, alternatively, to transfer them

to the Southern District of Florida pursuant to Fed. R. Civ. P. 12(b)(3) and 28 U.S.C.

§ 1406(a) due to improper venue. 7              Oceana Seafood contends that Louisiana

Newpack’s claims against it “overlap with an earlier-filed lawsuit by Oceana Seafood

against Louisiana Newpack in the Southern District of Florida regarding the same

intellectual property, and therefore the ‘first-filed’ rule precludes Louisiana Newpack

from prosecuting its later-filed lawsuit against Oceana Seafood in this Court.” 8

Oceana Seafood filed a Complaint in the Southern District of Florida (hereafter, the

“Florida litigation”) on February 5, 2020, asserting claims for unfair competition

under federal and state law, civil conspiracy to engage in unfair competition, and

tortious interference with a business relationship, all stemming from Oceana




5 R. Docs. 1, 1-1.
6 R. Doc. 29.
7 R. Doc. 65.
8 Id at p. 1; R. Doc. 65-1 at p. 2 (citing Civ. A. No. 20-20532-Martinez-Otazo-Reyes, Oceana Seafood

Products, LLC v. Louisiana Newpack Shrimp Co., et al. (S.D. Fla.)).

                                                 2
     Case 2:19-cv-12948-WBV-KWR Document 133 Filed 02/23/21 Page 3 of 9




Seafood’s alleged ownership of a trademark in the OCEANA brand of seafood

products.   9   Oceana Seafood named several entities as defendants, including

Louisiana Newpack and its President, Edward T.F. Lee.10 Oceana Seafood filed its

Complaint four months after Louisiana Newpack filed its state court Petition, but

two months before Louisiana Newpack added Oceana Seafood as a defendant in its

Amended Complaint.11

       On March 3, 2020, the defendants in the Florida litigation filed a Motion to

Dismiss, Transfer, or Stay Under Rule 12(B) and/or 28 U.S.C. § 1404(A), asking the

Southern District of Florida to either: (1) transfer the case to the Eastern District of

Louisiana under § 1404(a); (2) dismiss, transfer or stay the action under the “first-

filed” doctrine; or (3) dismiss Oceana Seafood’s claim for tortious interference with a

business relationship.12 On December 31, 2020, United States District Judge Jose E.

Martinez granted the Motion in part and transferred the Florida litigation to this

Court after finding the “first-filed” doctrine dispositive.13 Judge Martinez concluded

that the Louisiana litigation commenced more than four months prior to the Florida

litigation and that, despite Oceana Seafood’s assertions to the contrary, the two

actions involve material overlapping issues because they both involve substantially

the same parties and the same underlying Joint Venture Agreement.14




9 See, R. Doc. 1 in Civ. A. No. 21-00003, Oceana Seafood Products, LLC v. Louisiana Newpack Shrimp
Company, et al. (E.D. La.) (the “Oceana Seafood case”).
10 Id.
11 R. Doc. 29.
12 See, R. Doc. 5 in the Oceana Seafood case.
13 See, R. Docs. 5 & 32 in the Oceana Seafood case.
14 See, R. Doc. 32 at pp. 4-5 in the Oceana Seafood case (citations omitted).



                                                3
      Case 2:19-cv-12948-WBV-KWR Document 133 Filed 02/23/21 Page 4 of 9




        Judge Martinez found Oceana Seafood’s “bold” statement that the Joint

Venture Agreement at issue in the Louisiana litigation is irrelevant to the question

of the ownership of the trademark was “patently at odds with both [Oceana Seafood’s]

representations in the Louisiana Litigation and the facts of the case.” 15 Judge

Martinez held that the dispute over trademark ownership “depends upon whether,

under the Joint Venture Agreement, the Joint Venture owns the mark as opposed to

[Oceana Seafood] alone.”16 Judge Martinez explained that in determining who owns

the trademark, “the Court would need to consider the various rights and

responsibilities under the Joint Venture contract, which is the overarching issue in

the Louisiana Litigation. Indeed, [Oceana Seafood’s] claims in this case largely

mirror the defenses it raises in the breach of contract claim in the Louisiana

Litigation.”17 Judge Martinez further held that although Oceana Seafood was not

originally named as a defendant in the Louisiana litigation, “the record before the

Court, including the declaration of Ms. [Ana Maria Gomez] Sampedro, indicates a

substantial interrelationship between [Oceana Seafood] and Indigo, who is indeed a

party to the Louisiana Litigation. And, in light of the substantial overlap in subject

matter, there need not be identity of the parties to warrant transfer.” 18 As such,

Judge Martinez concluded that the proper course of action was to transfer the case to




15 Id. at p. 5.
16 Id. (footnote omitted).
17 Id.
18 Id. at pp. 5-6.



                                          4
     Case 2:19-cv-12948-WBV-KWR Document 133 Filed 02/23/21 Page 5 of 9




the first-filed court to determine which case should, in the interests of sound judicial

administration and judicial economy, proceed.19

       II.     LAW AND ANALYSIS

        “The Fifth Circuit adheres to the general rule that the court in which an action

is first filed is the appropriate court to determine whether subsequently filed cases

involving substantially similar issues should proceed.” 20 According to the Fifth

Circuit, “The ‘first to file’ rule is grounded in principles of comity and sound judicial

administration. ‘The federal courts long have recognized that the principle of comity

requires federal district courts – courts of coordinate jurisdiction and equal rank – to

exercise care to avoid interference with each other’s affairs.’” 21                  “The concern

manifestly is to avoid the waste of duplication, to avoid rulings which may trench

upon the authority of sister courts, and to avoid piecemeal resolution of issues that

call for a uniform result.”22 The Fifth Circuit has clarified that the first to file rule

does not require that the cases be identical, and that, “The crucial inquiry is one of

‘substantial overlap.’”23

       For the same reasons set forth in Judge Martinez’s December 31, 2020 Order,

this Court finds that the Louisiana litigation, which was filed and removed to this

Court four months before Oceana Seafood filed its Complaint in the Florida litigation,



19 Id. at p. 6 (quoting In re Checking Account Overdraft Litig., 859 F. Supp. 2d 1313, 1325 (S.D. Fla.
2012)) (internal quotation marks omitted).
20 Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950 (5th Cir. 1997) (citations omitted).
21 Id. (quoting West Gulf Maritime Ass’n v. ILA Deep Sea Local 24, 751 F.2d 721, 728 (5th Cir. 1985)).
22 Save Power Ltd., 121 F.3d at 950 (quoting West Gulf, 751 F.2d at 729) (internal quotation marks

omitted).
23 Save Power Ltd., 121 F.3d at 950 (quoting Mann Mfg., Inc. v. Hortex, Inc., 439 F.2d 403, 408 (5th

Cir. 1971)).

                                                  5
     Case 2:19-cv-12948-WBV-KWR Document 133 Filed 02/23/21 Page 6 of 9




was the first-filed suit. The Court agrees with Judge Martinez that the two cases

involve substantially the same parties and the same underlying Joint Venture

Agreement entered into between Louisiana Newpack, Indigo and Ocean Feast.

Although Oceana Seafood was not named as a defendant in the Louisiana litigation

until after Oceana Seafood initiated the Florida litigation, there appears to be a

substantial interrelationship between Oceana Seafood and Indigo, as Jeffrey

Martinez-Malo serves as a principle of both entities. Although Oceana Seafood omits

this fact from its Motion to Dismiss,24 Oceana concedes in its Reply brief that “Indigo

and Oceana Seafood share an owner (Mr. Martinez-Malo).”25 The Court notes that

both Indigo and Martinez-Malo were named as defendants in Louisiana Newpack’s

state court Petition, and that Louisiana Newpack also alleged that Martinez-Malo

formed Indigo.26 The record supports that Martinez-Malo was aware of the Louisiana

litigation prior to the suit being filed in Florida. Although Oceana Seafood named

several other entities and individuals as defendants in the Florida litigation, as Judge

Martinez recognized and the Fifth Circuit has held, the first to file rule does not

require that the parties be identical if there is substantial overlap in the cases.27

       The Court further agrees with Judge Martinez that there is substantial overlap

in the subject matter of the Florida and Louisiana litigations. Oceana Seafood readily

admits that, “There is no question there is ‘substantial overlap’ between the




24 See generally, R. Doc. 65.
25 R. Doc. 74 at pp. 7-8.
26 R. Doc. 1; R. Doc. 1-1 at ¶¶ 3, 5, 10.
27 See, R. Doc. 32 at pp. 5-6 in the Oceana Seafood case; Save Power Ltd., 121 F.3d at 950 (quoting

Mann Mfg., Inc. v. Hortex, Inc., 439 F.2d 403, 408 (5th Cir. 1971)).

                                                6
     Case 2:19-cv-12948-WBV-KWR Document 133 Filed 02/23/21 Page 7 of 9




intellectual property claims Oceana Seafood and Louisiana Newpack assert

concerning the OCEANA brand.” 28 Although Oceana Seafood contends that the

overlap is only between the Florida litigation and Louisiana Newpack’s subsequently-

filed Amended Complaint, the Court rejects that argument in favor of Judge

Martinez’s view that the substantial overlap is between the Florida litigation and

Louisiana Newpack’s original state court Petition. As Judge Martinez pointed out,

the dispute between Louisiana Newpack and Oceana Seafood regarding ownership of

the OCEANA trademark depends on whether, under the Joint Venture Agreement,

the joint venture owns the mark or Oceana Seafood owns the mark. The Court agrees

with Judge Martinez that this Court will need to consider the various rights and

responsibilities of the parties to the Joint Venture Agreement in determining who

owns the OCEANA trademark. 29 Thus, like Judge Martinez, this Court rejects

Oceana Seafood’s bold assertion that “the joint venture agreement upon which the

original petition is based is irrelevant to the ownership of the OCEANA brand,” and

further rejects Oceana Seafood’s assertion that, “Louisiana Newpack’s original

petition asserting claims arising out of the JVA does not ‘substantially overlap’

Oceana Seafood’s lawsuit claiming Louisiana Newpack’s wrongful use of the

OCEANA brand, as is required for Louisiana Newpack’s original petition to be

considered the ‘first-filed’ case.”30




28 R. Doc. 65-1 at p. 7.
29 See, R. Doc. 32 at p. 5 in the Oceana Seafood case.
30 R. Doc. 65-1 at p. 11; See, R. Doc. 32 at p. 5 in the Oceana Seafood case.



                                                    7
        Case 2:19-cv-12948-WBV-KWR Document 133 Filed 02/23/21 Page 8 of 9




          Although Oceana Seafood complains that neither this Court nor the Southern

District of Florida “should entertain Louisiana Newpack’s gamesmanship,” 31 the

Court will not tolerate gamesmanship from any party, including Oceana Seafood.

The Court previously mentioned during an August 3, 2020 telephone status

conference that it was deeply troubled by the gamesmanship demonstrated by both

Louisiana Newpack and Oceana Seafood in this case and in the Florida litigation.

Additionally, while Oceana Seafood complains that Louisiana Newpack has

presented a “gross oversimplification of the claims and issues raised in the two

separate matters,” the Court finds that it is Oceana Seafood who has presented this

Court with a gross oversimplification of the claims and issues in the two cases in an

attempt to avoid litigating its trademark claims in Louisiana.           As previously

mentioned, Oceana Seafood was not candid about the relationship between Indigo,

Oceana Seafood and Martinez-Malo in its Motion to Dismiss, and only acknowledged

the relationship in response to arguments raised by Louisiana Newpack. The Court

finds Oceana Seafood’s actions suspect in light of the fact that Louisiana Newpack

alleged in its Amended Complaint, filed three months before the instant Motion to

Dismiss, that Martinez-Malo formed Indigo and Oceana Seafood.32

          Because the rights and responsibilities of the parties to the Joint Venture

Agreement form the basis of the Louisiana Newpack’s state court Petition, which was

filed over three months before Oceana Seafood initiated the Florida litigation, the

Court finds that the Louisiana litigation was filed first under the Fifth Circuit’s first


31   R. Doc. 65-1 at p. 5.
32   R. Doc. 29 at ¶¶ 6, 11, 31

                                           8
        Case 2:19-cv-12948-WBV-KWR Document 133 Filed 02/23/21 Page 9 of 9




to file rule. As such, this Court is the appropriate court to determine whether

subsequently filed cases involving substantially similar issues should proceed. 33 The

Court finds that Oceana Seafood’s trademark claims asserted in the Florida litigation

should be litigated in the Eastern District of Louisiana.                       Accordingly, Oceana

Seafood’s Motion to Dismiss For Improper Venue, or Alternatively, Motion to

Transfer is denied.

          III.    CONCLUSION

          For the foregoing reasons, IT IS ORDERED that Oceana Seafood Products,

LLC’s Motion to Dismiss for Improper Venue, or Alternatively, Motion to Transfer34

is DENIED.

          New Orleans, Louisiana, February 23, 2021.




                                                  ______________________________
                                                  WENDY B. VITTER
                                                  United States District Judge




33   Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950 (5th Cir. 1997) (citations omitted).
34   R. Doc. 65.

                                                     9
